693 N.W.2d 800 (2005)
472 Mich. 153
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Namar WILEY, Defendant-Appellant.
Docket No. 126221.
Supreme Court of Michigan.
March 29, 2005.
Namar Wiley, Baldwin, MI, in propria persona.

MEMORANDUM OPINION
We hold that a sentence that exceeds the sentencing guidelines satisfies the requirements of M.C.L. § 769.34(3) when the record confirms that the sentence was imposed as part of a valid plea agreement. Under such circumstances, the statute does not require the specific articulation of additional "substantial and compelling" reasons by the sentencing court. M.C.L. § 769.34(3); People v. Babcock, 469 Mich. 247, 256-258, 666 N.W.2d 231 (2003).
Furthermore, a defendant waives appellate review of a sentence that exceeds the guidelines by understandingly and voluntarily entering into a plea agreement to accept that specific sentence.[1] MCR 6.302. *801 In that respect, this case is similar to People v. Cobbs, 443 Mich. 276, 285, 505 N.W.2d 208 (1993), in which this Court stated that a defendant who pleads guilty with knowledge of the sentence will not be entitled to appellate relief on the basis that the sentence is disproportionate. See also People v. Carter, 462 Mich. 206, 215-216, 612 N.W.2d 144 (2000).
We therefore affirm the judgment of the trial court. In all other respects, defendant's application for leave to appeal is denied, because we are not persuaded that this Court should review the other questions presented.
TAYLOR, C.J., MICHAEL F. CAVANAGH, WEAVER, MARILYN J. KELLY, CORRIGAN, YOUNG and MARKMAN, JJ., concur.
NOTES
[1]  It is fully understandable under the circumstances of a plea agreement why a defendant would waive appellate review of such a sentence, because it is implicit in every plea agreement that the defendant has derived some benefit from the agreement, otherwise it would not have been entered into. However, there is no obligation upon the sentencing court to identify the reasons underlying the defendant's acceptance of the plea agreement or to inventory the specific benefits that the defendant might have derived. Nevertheless, the court should complete the Sentencing Information Report and determine the appropriate guideline range, so that it is clear that the agreed-upon sentence constitutes a departure.